          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

JATIN INVESTMENTS LLC d/b/a
Hampton Inn Jonesboro                                     PLAINTIFF

v.                      No. 3:18-cv-117-DPM

AMERICAN TELEPHONE AND
TELEGRAPH COMPANY afk/a
AT&T; and DOES, Fictitious
Defendants A and John Does A-C                         DEFENDANT

                            JUDGMENT
     The case is dismissed with prejudice.



                                D.P. Marshall Jr.
                                United States District Judge
